AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                                                                                    FILED IN THE
                                                     Eastern District of Washington                             U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON
  THE CINCINNATI SPECIALTY UNDERWRITERS
    INSURANCE COMPANY, an Ohio corporation,
                                                                     )
                                                                                                              Nov 20, 2018
                             Plaintiff                               )                                         SEAN F. MCAVOY, CLERK

                                v.                                   )       Civil Action No. 2:17-CV-00341-SMJ
   MILIONIS CONSTRUCTION, INC., a Washington                         )
  corporation; STEPHEN MILIONIS, an individual; and                  )
JEFFREY WOOD and ANNA WOOD, husband and wife,
      and the marital community composed thereof,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Partial Summary Judgment Re Bad Faith, Insurance Fair Conduct Act, And Consumer Protection
’
              Act (ECF No. 81) is GRANTED IN PART AND DENIED IN PART.
              Judgment is entered for Plaintiff on Defendants’ Insurance Fair Conduct Act and Consumer Protection Act
              counterclaims.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             SALVADOR MENDOZA, JR.                                           on a motion for
      Partial Summary Judgment Re Bad Faith, Insurance Fair Conduct Act, and Consumer Protection Act (ECF 81)


Date: 11/20/2018                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
